Citation Nr: 0805322	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-35 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for multiple 
sclerosis (MS), also claimed as secondary to Agent Orange 
exposure, has been submitted and, if so, whether service 
connection is warranted.

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts where the RO denied the veteran's TDIU 
claim and declined to reopen the veteran's MS claim.  The 
veteran had a hearing before the Board in December 2007 and 
the transcript is of record. 

The issue of entitlement to service connection for multiple 
sclerosis (MS) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed July 2003 rating decision, in pertinent 
part, denied service connection for MS finding the veteran's 
condition was not causally linked to any remote incident of 
service.  

2.  In regard to the veteran's MS, evidence received since 
the July 2003 decision raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) precludes him from obtaining and retaining 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied the claim for 
entitlement to service connection for MS is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1100 (2007).

2.  Evidence received since the July 2003 rating decision in 
relation to the veteran's claim for entitlement to service 
connection for MS is new and material, and, therefore, the 
claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  The criteria for entitlement to a total rating based on 
individual unemployability have been met.  38 U.S.C.A. §  
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran's claim for service connection for MS was 
initially denied in a July 2003 rating decision.  The 2003 
rating decision denied service connection concluding that 
although the veteran currently has MS, there is no competent 
evidence indicating a causal link between his current 
condition and his military service, nor may a link be 
presumed.  That is, the veteran at the time alleged his 
symptoms for MS began immediately after separation from the 
service in 1970.  He went to see a doctor at that time, but 
was not officially diagnosed with MS until 1979.  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Multiple 
sclerosis may be presumed to have been incurred in service if 
manifested to a degree of ten percent or more within seven 
years of the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309.   Here, the RO concluded in its July 2003 
rating decision that the presumption was inapplicable because 
the veteran's condition was not diagnosed until March 1979, 
nearly one decade after service.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence regarding his MS claim was 
received from the appellant within the appeal period.  
Therefore, the July 2003 rating decision is final.

At the time of the July 2003 decision, the record included 
service medical records, silent for any treatment of any 
neurological complaints or diagnoses, private medical records 
indicating a diagnosis of MS as early as March 1979, and a 
June 2003 VA examination confirming the veteran's diagnosis 
of MS, but not commenting on the likely etiology of the 
condition.  

Potentially relevant evidence received since the July 2003 
decision include continuing treatment records from private 
physician Dr. Almozlino and at the VA and the veteran's 
written statements and oral testimony before the Board. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Again, when the RO denied the claim in July 2003 it was 
primarily due to a lack of competent evidence linking the 
veteran's condition to his military service.  For evidence to 
be new and material here, then, it would have to show a 
reasonable possibility of nexus between his MS and military 
service.  

The veteran, in filing to reopen his claim, now alternatively 
argues his MS is due to his Vietnam service, to include 
secondary to Agent Orange exposure.  The veteran served in 
Vietnam during the Vietnam era and, therefore, exposure to 
Agent Orange may be presumed.  See 38 U.S.C.A. § 1116(f) 
(West 2002) (A veteran is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service).  This aspect of the veteran's 
claim was not specifically addressed by the RO in July 2003.  

In regard to direct service connection, the veteran also 
testified that he began to have symptoms of numbness and 
tingling as early as 1970 when he first left the military.  
At that time, the veteran testified that he sought treatment 
from his family doctor, but the doctor either misdiagnosed 
him or failed to diagnose him at all because it was at least 
9 years later until he was finally diagnosed with MS.  His 
symptoms, however, continued from separation through the time 
he was diagnosed. 

During the pendency of this appeal, the United States Court 
of Appeals for the Federal Circuit held in Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), that lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence. However, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

In other words, even accepting the veteran's allegations that 
he suffered with numbness and tingling since service, there 
would still need to be medical evidence linking his condition 
to the symptomatology.  However, it is clear the RO in 
denying his claim in 2003, did not consider the veteran's lay 
testimony of continuity of symptomatology or exposure to 
Agent Orange in rendering the decision.  

At the very least, the veteran's testimony and new theory of 
recovery indicate the possibility that this condition may be 
related to his military service.   Thus, in light of 
Buchanan, the veteran's Vietnam service and the veteran's new 
testimony indicating continuity of symptomatology since 1970, 
the Board finds that the evidence received subsequent to July 
2003 is new and material and serves to reopen the claim for 
service connection for MS.

More importantly, in an April 2004 statement, Dr. Almozlino 
indicated that the very likely onset of MS was in the 1970s.  
Assuming the credibility of this evidence, the additional 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
Justus, supra; 38 C.F.R. § 3.156(a).

TDIU

Here, the veteran contends that he is unable to maintain 
substantially gainful employment due to a combination of his 
service-connected post-traumatic stress disorder (PTSD) and 
non-service-connected MS.  He is currently service-connected 
for PTSD with a 70 percent rating and PTSD is his only 
service-connected condition. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  Therefore, the 
veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).  There is medical evidence of record showing that 
the veteran has other disabling conditions, especially 
nonservice-connected MS.  However, these have not been taken 
into account by the Board in evaluating his individual 
unemployability status.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

Until May 2005, the veteran was employed as a physical 
education schoolteacher, where he worked for 30 years.  He 
testified at his hearing before the Board that he has a 
master's degree in education.  According to the veteran, even 
before retiring in 2005, the veteran skipped a considerable 
amount of school days due to PTSD symptoms, such as anxiety 
and depression.  He also attributes his absences on 
frustrations with his continued decline of physical 
capabilities due to his MS.  After awhile, the veteran 
alleges he simply could not handle the children anymore, and 
as much as he loved his job, he was forced into early 
retirement.

In support of his claim, the veteran submitted medical 
statements from his private neurologist, Dr. Almozlino 
indicating the veteran was unemployable due to his MS.  
Again, the veteran is not currently service-connected for MS.

The veteran was afforded a VA examination in August 2005 to 
ascertain the current severity of his PTSD and its 
interference with the veteran's employability.  At that time, 
the examiner assigned the veteran with a global assessment of 
functioning (GAF) score of 50.  The examiner detailed the 
veteran's problems working and the amount of work missed due 
to irritability against the children, poor memory and 
irresponsibility with school meetings and conferences.  In 
regard to the veteran's employability, the examiner concluded 
as follows:

The opinion of the current examiner is that the 
veteran has little or no ability to maintain 
gainful employment at this time.  His level of 
anxiety is too high and his concentration and 
memory are too poor to permit him to be gainfully 
employed.

The veteran's claim is peculiar in that he seems to want to 
attribute his unemployability on non-service-connected 
conditions, namely his MS.  The examiner's opinion, however, 
is compelling.  It is clear the major hindrance in the 
veteran's inability to perform his job had to do with the 
manifestations of his PTSD and not the physical limitations 
due to his MS.  Indeed, his medical records as a whole 
indicate the veteran has amazingly kept up with exercising 
and sports despite his MS disability.  His medical records 
indicate a person determined to play sports and stay active 
notwithstanding his disease.  It is abundantly clear from the 
majority of the medical records that his problems performing 
his schoolteacher job were, at its core, due to the 
manifestations of his PTSD, namely anxiety, irritability, 
poor concentration and memory.  The Board also finds 
compelling that the examiner reviewed the veteran's C-file 
and still fully attributed the veteran's unemployability to 
his PTSD and his PTSD alone.

On the other hand, January 2005 and March 2005 statements 
from Dr. Almozlino merely indicate the veteran "...is disabled 
from any gainful employment at this time."  From other 
treatment records, it is clear Dr. Almozlino treated the 
veteran for his MS and, presumably, he is indicating in the 
2005 statements that the veteran's unemployability is due to 
MS.  The Board does not find Dr. Almozlino's cursory 
statements as probative as the August 2005 VA examiner's 
opinion.  Dr. Almozlino does not offer any explanation for 
the conclusion and, as mentioned above, does not specifically 
explain what conditions attribute to his unemployability.  It 
is also doubtful Dr. Almozlino had the veteran's medical 
records to review upon making the statements.

The Board has also considered the veteran's statements, which 
peculiarly enough, cut against his claim for TDIU.  Again, 
the veteran alleges his unemployability is due to a combined 
effect of his PTSD and MS, which has become increasingly 
dehabilitating.  There are medical opinions that lend support 
to both his PTSD and MS being responsible for the veteran's 
current unemployability.

At the very least, the evidence is in equipoise.  As such, 
the veteran is entitled to the benefit of the doubt.  In 
light of the August 2005 VA examiner's opinion, the Board 
finds the veteran's service-connected condition renders him 
totally disabled and incapable of gainful employment.  
Therefore, a total disability rating for compensation 
purposes based on individual unemployability is warranted in 
this case.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Since the MS claim is being reopened and the TDIU 
claim is being granted, any deficiencies in notice were not 
prejudicial to the veteran.



ORDER

As new and material evidence has been received to reopen the 
claim for service connection for MS, the claim is reopened, 
and, to that extent only, the appeal is granted.

Entitlement to TDIU is granted subject to the laws and 
regulations governing monetary benefits.


REMAND

The veteran alleges that his MS symptoms date back to 
immediately after separation from service.  He alleges the 
disease is due to his service in Vietnam, to include exposure 
to Agent Orange herbicides.

The veteran indicates he saw his family doctor, Dr. 
Marlowitz, within one year of separation from the military 
with complaints of numbness and tingling.  He believes his 
doctor misdiagnosed or failed to diagnose his MS at that 
time, but he clearly had the symptoms long before the first 
diagnosis by Dr. Robertson in March 1979.  The veteran also 
indicated he attempted to obtain these records to no avail.  
The veteran did provide, however, more recent 2004 statements 
from a private neurologist, Dr. Almozlino.  Since it is 
necessary to remand this claim for other reasons, the RO 
should make efforts to ensure all private records identified 
and available are obtained, to include records from Dr. 
Marlowitz dated 1970 to 1979 and Dr. Almozlino from 2004 to 
the present. 

In the alternative, the veteran now alleges his MS may be due 
to Agent Orange exposure in Vietnam.  His personnel records 
confirm the veteran spent one year in Vietnam during the 
Vietnam era and, therefore, exposure to Agent Orange may be 
presumed.  See 38 U.S.C.A. § 1116(f) (West 2002) (A veteran 
is presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service). 

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  In this case, 
however, MS is not a presumptive condition listed under § 
3.309.  Service connection, however, can still be granted on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir.1994) (the regulation does not preclude a veteran 
from establishing direct service connection with proof of 
actual direct causation).

The veteran was afforded a VA examination in June 2003, where 
his MS diagnosis was confirmed, but no opinion with regard to 
etiology was rendered.  This VA examination is inadequate for 
the following reasons.  The duty to assist requires the VA to 
provide a medical examination or obtain a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  Cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004).  In this case, it is clear the veteran was in 
Vietnam during the Vietnam era and, thus, Agent Orange 
exposure may be presumed.  The veteran testified that he 
began to have numbness and tingling symptoms immediately 
after separation from the military, and MS was officially 
diagnosed in March 1979, less than 9 years after separation.  
Although MS is not on the list of presumptive conditions 
regularly associated with Agent Orange exposure, a medical 
opinion is necessary to determine whether in fact the 
veteran's condition may be medically attributable to Agent 
Orange exposure or any other incident of the veteran's 
military history, especially in light of the veteran's 
reported incurrence of symptoms and March 1979 diagnosis.  A 
VA examination is indicated. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from April 2005 to the present. 

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to complete release forms 
authorizing VA to request his treatment 
records from any private doctor who treated 
him for his MS, to include Drs. Marlowitz and 
Almozlino. These medical records should then 
be requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

2.  Obtain the veteran's medical records from 
the VA Medical Center in Boston, Massachusetts 
from April 2005 to the present. All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available.

3. After obtaining the above records, to the 
extent available, schedule the veteran for a 
neurological examination for the claimed 
condition of  multiple sclerosis (MS) to 
determine the extent and likely etiology of 
the condition.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation.  The 
examiner should state whether it is at least 
as likely as not that the veteran's MS is the 
result of in-service herbicide exposure, to 
include Agent Orange, or the result of any 
other incident of his military service in 
light of the veteran's reported continuity of 
symptomatology and initial 1979 diagnosis.  It 
is at least as likely as not that MS had its 
onset within 7 years of service separation in 
July 1970?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

4.  The RO should then readjudicate the 
veteran's claim. If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


